Citation Nr: 9936188	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Determination of a proper initial rating for sinusitis, 
currently evaluated at 10 percent disabling.

2.  Determination of a proper initial rating for rhinitis, 
currently evaluated at zero percent disabling.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to June 
1997.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran canceled his scheduled RO hearing in March 1999.  
He did not appear at Travel Board hearing in November 1999.  
Thus, his procedural rights with regard to a personal 
appearance before both the Board and the RO have been 
satisfied.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The evidence of record prior to February 4, 1998 does not 
demonstrate that the veteran had one or more incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

3.  The evidence of record from February 4, 1998, does not 
demonstrate that the veteran has three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

4.  The evidence of record does not indicate that the 
veteran's rhinitis causes greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to 
February 4, 1998, for sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.96, Diagnostic Code 6512 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
from February 4, 1998, for sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.96, Diagnostic Code 6512 (1999).

3.  The criteria for a compensable evaluation for rhinitis 
have not been met.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.96, Diagnostic Code 6522.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he worked with many corrosive and 
oxidizing chemicals in the military that are now affecting 
his nose and sinuses.  He has reported that he missed two 
days of work in 1997 secondary to sinus problems, that he 
always has a postnasal drip, and that he has headaches.  
Moreover, he said he must sleep with a humidifier every night 
because his sinuses will bleed if they become too dry.  The 
Board acknowledges these contentions; however, the 
preliminary question before the Board is whether the veteran 
has submitted well-grounded claims, and if so, if the VA has 
adequately assisted him pursuant to 38 U.S.C.A. § 5107 (West 
1991).  Considering the veteran's dissatisfaction with his 
evaluations, along with the symptomatology that he has 
reported and medical notes from the Mason City clinic, the 
Board finds the veteran's claims well grounded.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Furthermore, the Board is satisfied that the RO has obtained 
all relevant evidence necessary for an equitable disposition 
of this appeal; thus, no further assistance to the veteran is 
necessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because the veteran appealed his initial ratings, the rule 
from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Service connection was established for sinusitis in October 
1997 rating decision.  However, this disability was assigned 
a noncompensable evaluation at that time.  The veteran 
appealed this determination.  During the pendency of the 
appeal, the RO, in a September 1999 rating decision, 
increased the evaluation assigned the veteran's service-
connected sinusitis to 10 percent effective from February 4, 
1998, the date the medical evidence of record demonstrated 
that the veteran needed antibiotic treatment for the first 
time in five years.  The 10 percent disability evaluation was 
assigned under Diagnostic Code (DC) 6513.  That code provides 
a 10 percent evaluation with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation, the maximum allowable, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  See 
38 C.F.R. § 4.96, Note following Diagnostic Code 6514.

The RO also service connected the veteran's rhinitis in 
October 1997 and assigned a zero percent evaluation, the 
current evaluation, under DC 6522.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Under DC 6522, a 10 percent 
evaluation is warranted for vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent evaluation, the maximum allowable, is warranted 
for vasomotor rhinitis with polyps.

During an August 1997 VA examination, the veteran's nose was 
patent and the sinuses were nontender on palpation.  The 
septum was slightly deviated.  There was evidence of 
postnasal drip streaking of the posterior pharynx, which was 
otherwise within normal limits.  The uvula remained midline.  
The examiner diagnosed chronic sinusitis with no current 
signs or symptoms.  The examiner noted that the veteran's 
chronic sinusitis resulted in a slight impact on the 
veteran's lifestyle although the veteran seemed to be able to 
control the disorder without major use of antibiotics, 
antihistamines, or decongestants.  August 1997 X-rays showed 
moderate mucosal thickening of the floor of the right 
maxillary sinus and slight thickening on the left.  The 
remainder of the sinuses was unremarkable.  The radiologist 
notes changes which would be compatible with chronic 
sinusitis.  Bone destruction and air fluid levels were 
reportedly not seen.

The veteran was seen at the VA Mason City outpatient clinic 
in February 1998 with a two week history of purulent yellow 
and green postnasal drainage.  He was also experiencing 
bilateral maxillary pain, sore throat, and he was feeling too 
warm.  The examiner stated that the veteran had been "doing 
quite well until recently."  He reported that it had been 
five years since he required antibiotics.  On examination, 
there was no definite turbinate edema nor was there evidence 
of polyps.  She diagnosed sinusitis and prescribed him with 
Augmentin for ten days.

An April 1998 VA examination report reflects that the 
veteran's nose and sinuses were normal.  There was no 
tenderness over the sinus areas and the nasal passages were 
completely normal and unimpaired.  There was no abnormal 
discharge noted anteriorly or posteriorly.  The examiner 
noted that sinus X-rays showed some very slight thickening of 
the right and left maxillary sinuses, but found the veteran's 
condition to be currently asymptomatic and nonimpairing.

The veteran reported that he had headaches during a VA 
examination in July 1998, but the examiner did not concur in 
the assertion that such were related to the veteran's 
service-connected sinusitis based on his examination and a 
review of the veteran's history.  The examiner stated that 
although X-rays showed maybe some mucosal thickening, it was 
not an unusual finding, and tension and stress were more 
likely the etiology of the headaches.  The veteran also 
indicated that he had nausea when his sinuses drained into 
his stomach; however, the examiner again did not confirm this 
asserted relationship because he thought that any posterior 
nasal drainage would be quickly taken care of by the stomach 
physiology.  A nose examination and turbinates were not 
remarkable, but the veteran's nasal septum was deviated to 
the left.  There was no evidence of pus, polyps, tumors or 
posterior nasal drainage.  The examiner reported that there 
was no particular evidence of undue lymphoid follicular areas 
in the posterior pharynx to indicate chronic posterior nasal 
drainage.  He also indicated that the veteran did not use any 
nasal sprays other than the Vaseline frequently because nasal 
sprays seemed to bother him.  The examiner also queried 
whether previous X-ray evidence was sufficient to make a 
diagnosis of chronic or acute paranasal sinus disease.

The veteran returned to the VA Mason City clinic in September 
1998 with a three day history of facial pain over the 
bilateral sinuses and behind the eyes.  The pain had 
decreased since then, but was still a dull ache.  He stated 
that he had experienced similar pain about five years 
previously associated with a sinus infection.  He reported 
that he had tried multiple steroid inhalers, which were 
ineffective.  He had also tried antihistamines, which were 
too drying.  Examination was essentially normal.  The 
examiner diagnosed sinusitis and indicated that other 
etiologies were to be ruled out for facial and head pain.  
She prescribed Augmentin for 10 days.  A computerized 
tomography (CT) scan of the head and sinuses was requested.

The veteran underwent CT testing of his head and paranasal 
sinuses subsequently in September 1998.  At that time, it was 
noted that the veteran's ostimeatal complex bilaterally was 
patent.  There was nasal septal deviation to the left.  
Sphenoid, frontal and ethmoid sinuses were well aerated 
without mucosal thickening or fluid collection.  Maxillary 
antra showed some mucosal thickening with mucous cysts.  
There was no bone destruction.  The examiner's impression was 
suspect sinusitis involving the maxillary antra and mucous 
cysts in the maxillary antra.

On follow-up visit to the VA clinic in October 1998, it was 
noted that the veteran had tolerated the Augmentin and Entex 
without difficulty.  The veteran reportedly had had no 
recurrence of facial pain and his congestion had improved.  
The impression was that the veteran's sinusitis was resolved 
clinically following course of antibiotics.  

In January 1999, the veteran again reported to the VA clinic 
with a five day history of bilateral maxillary pain and 
purulent occasional bloody nasal drainage.  The examiner said 
that the veteran had responded well to therapy with Entex and 
Augmentin.  She diagnosed sinusitis and prescribed the 
veteran with Augmentin for 14 days.  The veteran called back 
later that month and requested that his Augmentin 
prescription be extended, and he was given two more weeks of 
medicine.  In April 1999, the veteran returned for a follow-
up visit.  Her stated that he had had another exacerbation of 
symptoms for which he used over the counter medications and 
Entex.  He had no purulent drainage at that time.  Pertinent 
examination was unremarkable.  The impression was chronic 
vasomotor rhinitis with recurrent sinusitis, stable.  

Evidence of record indicates that the veteran was scheduled 
for a VA ear, nose and throat examination in April 1999 in 
connection with this claim, but that the veteran canceled the 
appointment. 

The Board finds that it is clear from the evidence above, 
that prior to February 4, 1998, the date the veteran sought 
outpatient treatment for the service-connected disabilities 
at issue in this case, a compensable evaluation was not in 
order.  As noted above, a compensable evaluation requires one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The evidence dated prior to 
February 1998 simply does not show such findings.  However, 
considering that the veteran had an episode of sinusitis 
requiring prolonged (four to six weeks) of antibiotic 
treatment in January 1999 as well as evidence of antibiotic 
treatment for the first time in five years beginning in 
February 1998, the Board concludes that the RO was correct in 
assigning a 10 percent evaluation for sinusitis from February 
1998.  However, the medical evidence of record demonstrates 
that the January 1999 episode necessitated four weeks of 
treatment with the antibiotic Augmentin.  The examiner in 
February 1998 stated that the veteran had been doing quite 
well until that time.  The episodes in February 1998 and 
September 1998 required only ten days of treatment with 
Augmentin, and thus do not qualify as prolonged periods of 
antibiotic treatment under the schedular criteria.  Although 
the veteran reported in a December 1997 statement that he had 
missed two days of work because of his sinusitis, the record 
does not reflect that he was treated with antibiotics for 
four to six weeks as a result of these missed work days.  
Medical notes from the VA outpatient clinic also reflect that 
he had two weeks of purulent drainage in February 1998 and 
occasional purulent drainage in January 1999.  However, the 
medical notes from the VA outpatient clinic do not show that 
he had more than six episodes within a year characterized by 
purulent drainage, or by headaches, pain, or crusting.  No 
other competent medical evidence reflects that the veteran 
suffers from either three incapacitating episodes per year or 
more than six non-incapacitating episodes per year.  The VA 
clinic notes reflect only that he was seen on three occasions 
between February 1998 and January 1999.  Moreover, the 
veteran did not report that he suffered from either three 
incapacitating episodes or more than six non-incapacitating 
episodes per year during previous VA examinations.  The 
examiner in July 1998 expressly disputed that the veteran was 
suffering from headaches as a result of his sinusitis; that 
examiner felt that the headaches were more likely caused by 
tension and stress.  In light of all of the clinical evidence 
of record, the Board finds that compensable evaluation for 
the veteran's sinusitis is not in order prior to February 4, 
1998, and an evaluation in excess of 10 percent for sinusitis 
is not warranted from that date.

With regard to the veteran's rhinitis, the VA examiner in 
July 1998 specifically stated that the veteran did not have 
polyps, which would have warranted a 30 percent evaluation.  
Although an X-ray in September 1998 showed that he had 
mucosal thickening, there was no finding that he had greater 
than 50-percent obstruction on both sides or a complete 
obstruction on one side.  Other clinical evidence of record 
does not reflect that he has such obstruction.  Thus, a 10 
percent evaluation is also not warranted, and the Board finds 
that a noncompensable evaluation more closely approximates 
the symptomatology presented by his rhinitis under DC 6522.  
See 38 C.F.R. § 4.97.  Moreover, the Board concludes that the 
evidence of record does not present an approximate balance of 
positive and negative evidence with respect to an evaluation 
either in excess of 10 percent for sinusitis or zero percent 
for rhinitis so as to permit the application of the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.

Entitlement to a compensable evaluation for rhinitis is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

